Citation Nr: 1542616	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  07-36 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable disability evaluation for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision by the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.

The Board denied the claim of entitlement to a compensable evaluation for bilateral pes planus in a January 2012 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (the Court).  In a June 2013 Memorandum Decision, the Court set aside the Board's January 2012 decision, and remanded the matter to the Board.

Consistent with the Memorandum Decision, the Board remanded the claim of entitlement to a compensable evaluation for bilateral pes planus to the Agency of Original Jurisdiction (AOJ) in an April 2014 decision.  Action directed by the Board was completed, and the claim was returned to the Board for appellate review.  Thereafter, the Board denied the claim in an October 2014 decision.  The Veteran appealed the Board's decision to the Court.  In a July 2015 Order based on a Joint Motion for Remand between the parties, the Court Remanded the Board's October 2014 decision to the Board.

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, over the course of the period on appeal, the manifestations of the Veteran's bilateral pes planus, with consideration of the ongoing complaints of painful foot motion, have more nearly approximated moderate than mild acquired flatfoot; severe acquired flatfoot has not been demonstrated or more nearly approximated.


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating, but no higher, for the service-connected bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.7, 4.71a, Diagnostic Codes 5276 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in November 2004 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  A March 2006 letter provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

After the Board's October 2014 decision was remanded by the Court to the Board, the Board sent the Veteran a letter notifying him that his case was returned to the Board.  In August 2015, his accredited service representative offered written argument before the Board.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center records have been obtained.  Neither the Veteran nor his 



representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

In August 2010, the Veteran was afforded a VA compensation and pension examination in connection with the current claim.  The Veteran has asserted that the August 2010 VA examination was inadequate.  The Veteran has claimed that the VA examiner failed to report swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance.  Additionally, the Veteran remarked that the evaluator did not measure for atrophy.  In evaluating the August 2010 VA examination report, the Board notes that the examiner recorded the Veteran's oral history.  The report follows the VA standardized worksheet for foot examinations.  An X-ray was taken.  The examiner included the objective observations pertinent to the applicable Diagnostic Code.  While the Board does not find this examination wholly inadequate for rating purposes, it notes that the Veteran was afforded an additional examination for pes planus in May 2014.  The May 2014 VA examiner reviewed the Veteran's VA treatment records, examined the Veteran and noted his current contentions, described the Veteran's disability in detail, and provided an analysis to support conclusions regarding the manifestations of pes planus.  Thus, the examination is adequate and allows the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an examination is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  The May 2014 VA examination satisfies the Board's April 2014 remand for an examination, and the AOJ complied with the Board's remand instructions.  Thus, the duty to assist has been satisfied in this regard.  

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.


Law and Regulations-Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Under Diagnostic Code 5276, for acquired flatfoot, a noncompensable rating is assigned where bilateral flatfoot is mild, with symptoms relieved by build-up shoe or arch support.  A 10 percent rating is assigned where bilateral flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  For severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 30 percent rating is assigned.  For bilateral 


pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, a 50 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

With any form of arthritis, painful motion is an important factor of disability.  38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

In Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that although painful motion is entitled to a minimum 10 percent rating under Lichtenfels and DC 5003, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See id. at 43.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).


Pes Planus

A VA treatment record from July 2004 reflects that the Veteran's extremities had no edema, cyanosis, clubbing, or ulcerations.

On VA fee-basis examination in December 2004, the Veteran complained of pain, stiffness, weakness, swelling, and fatigue of the feet with standing and walking.  The examiner noted that after a two to three hour period, the Veteran would have to quit working and get off of his feet.  The Veteran reported that he had lost work from working as a day laborer.  The examiner observed minimal callosity on the medial aspect of both great toes.  It was noted that the Veteran did not use any assistive devices for ambulation.  Objective examination of the Veteran's feet revealed no evidence of painful motion, edema, significant weakness, atrophy of the musculature or tenderness.  The examiner found bilateral flat feet on weightbearing but no other tenderness or difficulty of motion of the ankles or toes.  No hallux valgus or hallux rigidus was observed.  The examiner opined that there was a mild limitation of standing and walking because of pain.  The Veteran wore bilateral arch supports.  The Veteran's gait was slow but normal.  The diagnosis given was bilateral pes planus.

The addendum to the December 2004 VA examination report reflects that the Veteran's toes were without tenderness bilaterally.  The examiner found no painful motion with the wiggling of the toes of both feet.  The examiner indicated that there was no edema, disturbed circulation, weakness, or atrophy.  There was no valgus deformity or forefoot-mid-foot malalignment.  There was no inward rotation or medial tilting of either foot.  There was no marked pronation deformity of either foot. Palpation of the plantar surface of the foot produced no tenderness bilaterally.  The examiner wrote that there was good alignment of the Achilles tendon bilaterally.  Dorsiflexion of the toes and ankle produced no pain bilaterally. Palpation of the metatarsal heads produced no tenderness bilaterally.

A January 2005 statement from E.A.C., a friend of the Veteran's, reflects that the Veteran's feet would hurt after he had been standing for any particular length of time.  She mentioned that the Veteran took soaking baths and would prop his legs up on the couch.

A January 2008 VA treatment note reflects that the Veteran walked in no apparent pain.  In May and September 2008, the Veteran requested new insoles from a VA examiner.  An October 2008 VA podiatry record contains the Veteran's report that his insoles were working; his feet fatigued without them.  In January 2009, the Veteran received new insoles.  

In his VA form 9 submitted in May 2009, the Veteran stated that he had to stand on his feet every day at his place of employment.  He said that his feet would hurt toward the end of every day at work.  He took pain pills and put his feet in special baths to relieve his pain.

In April 2010, the Veteran requested new orthotics from a VA podiatrist.  He mentioned that his feet would get fatigued after standing on them for a few hours.  The record reflects that the Veteran had broken a toe three years previously and never had it treated.  In August 2010, he was seen for a painful bump on his left 4th toe.  He reported toespacers had not helped much.  The pain was mostly when walking and he wanted to know if surgery would help.  He admitted to a history of smoking and had no other pedal complaints at that time.  The assessment was painful exostosis left 4th digit  

On VA examination in August 2010, the examiner wrote that swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance were not identified bilaterally.  However, bilateral pain was identified at the soles of the arches.  The report reflects that the Veteran was able to stand for about an hour and walk for more than a quarter of a mile.  The examiner noted that the Veteran wore orthotic inserts in his shoes with a fair result.  On objective examination, the examiner found no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weightbearing.  The alignment of the Achilles tendon was noted to be normal bilaterally on both weightbearing and non-weightbearing.  No forefoot or midfoot malalignment was found bilaterally.  The examiner specified that there was no pronation and no pain on manipulation bilaterally.  The examiner remarked that there was no muscle atrophy of either foot.  The Veteran's gait was deemed within normal limits.  An X-ray revealed possible mild bilateral pes planus.  The examiner provided a diagnosis of mild bilateral pes planus.  The examiner further noted that the Veteran was not employed; he had been terminated from employment one to two years previously.

During the Veteran's September 2011 Board hearing, he remarked that he took Vicodin to relieve his pain.  He used arch supports and sturdy shoes.  He stated that after walking a half of a mile, he would feel pain in his arches.  He related that he could only run for a short distance.  He said that after standing for a long time he experienced pain and swelling.  He said that his great toes bowed out.  He said that he had not been employed for the previous two years, but at his previous job, his feet would hurt every day.  He reported that the pes planus had probably gotten a little worse while he was unemployed and that if he had been working up to now his feet would be a lot worse off.  

As noted herein above, in a January 2012 decision the Board denied entitlement to a compensable evaluation for bilateral pes planus, and the Veteran appealed that decision to the Court, which vacated and remanded the Board's decision in a June 2013 Memorandum Decision.  In vacating and remanding the matter, the Court specifically found that the Board failed to provide an adequate statement of reasons or bases for its decision in that the Board failed to address whether the Veteran's testimony offered at the January 2011 Board hearing indicated a material change in his disability triggering the necessity for a new VA examination. 

Noting that at his Board hearing, the Veteran testified that since this VA examination that his condition had "probably gotten worse," but also that he reported at the August 2010 VA examination that the condition had become "progressively worse" since its onset, the Board ordered another examination for pes planus in April 2014.  

The Veteran was afforded an additional examination of the feet in May 2014 by a physician who reviewed the Veteran's Veterans Health Administration medical records.  The examiner noted the diagnosis of bilateral pes planus.  The Veteran reported redness, swelling and fatigue, as well as intermittent numbness, tingling and pain with use, both presently and by history.  There were no reported flare-ups nor was there reported functional loss.  Examination showed bilateral pain with pes planus, not accentuated on manipulation.  There was no pain with foot manipulation nor calluses but the Veteran reported pain on use of the feet.  He did not have extreme tenderness of plantar surfaces on the feet, decreased longitudinal arch height on weight bearing, marked deformity or pronation of one or both feet.  The weight-bearing line did not fall over or medial to the great toe for either foot.  He did not have inward bowing of the Achilles tendon or rigid hindfoot.  There was neither Morton's neuroma, metatarsalgia nor hammertoes.  There was no hallux valgus or hallux rigidus.  There was no pes cavus or other foot injury or foot condition nor had there been foot surgery.  It was noted that there was no pain on the physical examination.  The condition reportedly resulted in no functional loss and no pain; there was no weakness, fatigability or incoordination significantly limiting functional ability during flare-ups or when wither foot is used repeatedly.  There were no other significant pertinent physical findings.  The Veteran did not use any assistive device.  Imaging studies did not demonstrate arthritis.  Pes planus did not impact the Veteran's ability to perform any type of occupational task according to the report.  

The parties to the July 2015 joint motion found that the Board's October 2014 decision set forth an inadequate statement of reasons or bases because, while it determined that DC 5276 is not based on limitation of motion, it failed to appreciate that § 4.59 addresses painful motion and did not sufficiently discuss the potential applicability of this regulation in the first instance.  See Burton v. Shinseki, 25 Vet. App. at 5.  The Board must thus discuss the potential applicability of 38 C.F.R. § 4.59 in the first instance to determine whether Appellant is entitled to a compensable disability rating for his bilateral pes planus.  

The Board considers the following evidence of painful motion that were highlighted by the parties in the JMR:  

-The Veteran's complaints of pain, stiffness, weakness, swelling, and fatigue of the feet when standing and walking noted in the December 2004 examination report with the examiner's observation that Veteran had "mild limitation of standing and walking because of alleged pain on his feet."  
-His complaints of pain in the sole of his arches while standing and walking and his estimate that he was only able to stand for up to one hour and "walk more than 1/4 mile but [less] than 1 mile in the August 2010 VA examination report.
-His report that it was painful for him to walk and he could not run due to his pes planus during the September 2011 Board hearing.
-His complaints of pain with the use of both feet during the May 2014 VA examination.

After a thorough review of the evidence of record, the Board concludes that the evidence is in equipoise as to whether a compensable rating is warranted for the Veteran's service-connected bilateral pes planus based on painful motion as set forth at 38 C.F.R. § 4.59.  While there are some indications to the contrary, specifically the reference in the 2014 examination to no pain on physical examination, the record does in fact sufficiently reference painful motion to place the evidence in equipoise.  

The Board finds however that the evidence of record fails to show that the service-connected pes planus approximates severe acquired flatfoot bilateral with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities warranting a 30 percent rating.  It also fails to show pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, warranting a 50 percent rating.

The Board has also considered other diagnostic codes pertaining to the feet.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, at this point the Veteran's service-connected pes planus does not include any etiologically related components to include: weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammertoe, or malunion or nonunion of the metatarsal bones.  These were noted as not present on the May 2014 examination.  Thus, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not for application.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5277-83 (2015).

Finally, the Board has considered whether the schedular evaluation is adequate, thus requiring that the RO refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected pes planus is productive of pain and tenderness.  The current manifestations are clearly contemplated in the rating criteria.  As such, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met for the disability at issue.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Every claim for a higher rating includes a claim for a total disability based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevents him from working.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Federal Circuit held that TDIU is not raised in an increased rating claim unless the following requirements (as detailed in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001)) are met: the veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106  (Fed. Cir. 2009).  In this case, the Veteran reported in his hearing before the undersigned that he was unemployed and his feet would have been worse if he had been working.  He had been working at a local national cemetery and they did about 50 burials per day and he was on his feet a lot.  He felt his feet would have been worse off had he been working in that job up to the present.  Despite this testimony, he has not indicated that pes planus alone caused unemployability.  The Board does not find that such a claim may be reasonably inferred based on the present record.  Thus, there is no evidence of unemployability due to this disability.  Thus, the issue of TDIU is not raised in connection with this claim. 


ORDER

An initial 10 percent disability rating for the service-connected bilateral pes planus, and no higher, is granted, subject to the applicable criteria governing the payment of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


